Citation Nr: 0020327	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-43 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a right knee disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel
INTRODUCTION

The veteran had active service from July 1961 to October 
1963.

This appeal arises from a July 1991 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon denied entitlement to increased 
evaluations for the veteran's bilateral knee disabilities.  
It appears from the record that the veteran has since moved 
to Arizona and that the Phoenix, Arizona RO now has 
jurisdiction over this case.

The claim was previously remanded by the Board in July 1996 
and in May 1997 for the purpose of additional evidentiary 
development, particularly furnishing a VA examination for the 
veteran.  A VA examination was conducted in December 1998 and 
a copy of the examination report is of record.  

In a February 2000 informal hearing presentation, the 
veteran's representative raised the issue of entitlement to 
individual unemployability and argued that this issue was 
inextricably intertwined with the claims of entitlement to 
increased evaluations for the right and left knee 
disabilities.  

Inasmuch as the claim of entitlement to individual 
unemployability has not been addressed by the RO since that 
claim was denied in 1993, it is referred to the RO for 
appropriate action.  The Board further concludes that the 
individual unemploybilty claim is not "inextricably 
intertwined" with the two increased evaluation claims 
currently on appeal before the Board, as that claim is not 
necessary to resolve prior to or in conjunction with the 
adjudication of the increased evaluation claims now before 
the Board.  Accordingly, the Board will address these two 
issues.  



FINDINGS OF FACT

The evidence of record shows that the veteran has subjective 
complaints of pain, swelling, and instability of the right 
and left knees, and shows objective findings of degenerative 
disease, without objective findings of instability or of 
limitation of motion to a degree of zero percent, but with 
evidence of pain on use and functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a service-connected right knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

2.  The assignment of a separate 10 percent evaluation for 
degenerative joint disease of the right knee is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for a service-connected left knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

4.  The assignment of a separate 10 percent evaluation for 
degenerative joint disease of the left knee is warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his service connected disabilities 
of the right and left knees have increased in severity, 
thereby warranting disability evaluations in excess of the 
20 percent currently assigned for each knee.  

In the interest of clarity, the Board will initially describe 
the factual background of this case; review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly; and then proceed to analyze the claim and 
render a decision.

Factual Background

Legal considerations

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.41 (1999).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, however, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Evidence of record

By rating action of April 1964, the RO in Cincinnati, Ohio 
granted service connection for recurrent dislocation with 
internal derangement of the left and right knees.  A 
20 percent evaluation was assigned for each knee disability.  
The grant was based upon service medical records which 
documented knee problems throughout service, particularly 
pertaining to the left knee and findings made during a March 
1964 VA examination at which time diagnoses of bilateral 
recurrent dislocation of the knees and bilateral internal 
derangement of the knees were made.  

A VA examination was conducted in June 1975, at which time X-
ray films showed early degenerative changes involving both 
knees.  A diagnosis of recurrent dislocation of the right and 
left patellas with chondromalacia was made.

On VA examination conducted February 1987, the examiner 
indicated that clinical findings and X-ray films were 
suggestive of a meniscal injury of the right knee as well as 
degenerative changes, loose bodies and small effusions.  

VA medical records dated from 1989 to 1991 are of record and 
reflect that the veteran was treated for bilateral knee 
problems during that time.  A VA examination was conducted in 
June 1991, at which time a diagnosis of bilateral 
degenerative joint disease of the knees was made.  By RO 
rating action of July 1991, an increased evaluation for the 
veteran's bilateral knee disabilities was denied.  That 
determination forms the basis of the current appeal.

The veteran presented testimony at a hearing held at the RO 
in September 1992.  He testified that he experienced constant 
knee pain, particularly upon movement, and constant swelling 
of the knees.  The veteran stated that he had last worked 
full time 8 to 10 years prior to 1992 and that he could not 
be employed because he could not stand on his feet for very 
long.  He testified that he had an 8th grade education and 
stated that he had previously been employed as a truck driver 
and a laborer.  The veteran testified that he was receiving 
VA treatment for his knee disabilities.

A VA examination of the joints was undertaken in May 1993.  
X-ray films showed evidence of bilateral synovial 
calcification.  Range of motion testing was 0 to 130 degrees, 
bilaterally.  A diagnosis of moderate to severe degenerative 
joint disease of both knees was made.  

A private medical statement dated in July 1993 indicated that 
the veteran had been examined at that time.  X-ray films 
taken of both knees revealed tricompartmental degenerative 
arthritis on the right side and although no arthritis was 
apparent on the left side, there was a rather large loose 
body present in the region of the femoral notch.  It was the 
physician's impression that the veteran had severe 
degenerative arthritis of the right knee and a symptomatic 
loose body of the left knee.  

VA medical records dated in 1993 documented complaints of 
swelling and pain of the knees and reflected that diagnoses 
which included gouty arthritis and intrapatellar tendinitis 
and bursitis of the right knee were made.  The records showed 
that in August 1993, range of motion of the knees was 0 to 
130 degrees bilaterally.  In November 1993, the veteran 
underwent left knee surgery and a record dated later in 
November 1993, post-surgery, showed that range of motion of 0 
to 110 degrees was shown for the left knee.  Normal range of 
motion of a knee approximates 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II (1999).

The claims came on appeal before the Board in July 1996, at 
which time they were remanded for additional evidentiary 
development.  A VA examination was scheduled for the veteran 
in September 1996.  However, the veteran failed to report for 
that examination and the record indicated that he was not 
residing at the address of record.  The Board remanded the 
claims for a second time in May 1997.  

A VA examination was conducted in December 1998.  The history 
noted that the veteran had not worked for the past 10 years.  
The veteran complained of daily pain, some grinding, almost 
daily swelling and occasional giving way and locking.  He 
also indicated that he had left knee weakness and 
fatigability and looseness of the knee joint.  It was noted 
that the veteran limped almost all of the time; the left knee 
was slightly more symptomatic than the right.  Of the right 
knee, the veteran complained of daily right knee pain and 
nearly daily swelling.  He also noted grinding and popping.  
He also indicated that his knee gives out and that he 
experienced weakness and fatigability.  He also indicated 
that he had a daily limp on the right side.  The report 
revealed that the veteran used no ambulatory aids and no knee 
braces.  It was noted that the veteran had left knee 
arthroscopic surgery in 1993, but that he had not had surgery 
on the right knee.  

Physical examination revealed a moderate limp on the right 
side and a slight limp on the left side upon ambulation.  
There was some tenderness of the right knee, but none noted 
on the left side.  Cruciate and collateral ligaments were 
stable, McMurray's testing was negative and there was no 
effusion, bilaterally.  There was Grade III crepitance 
palpated on the right, and Grade I on the left.  Muscle 
strength testing was normal in both lower extremities.  There 
was no patellar instability noted on active testing.  Range 
of motion testing was 0 to 115 degrees of the right knee and 
0 to 130-135 degrees in the left knee.  X-ray films of the 
knees revealed marked narrowing of the femoropatellar 
compartment bilaterally with hypertrophic spurs.  
Calcification in the soft tissues proximal to the patella on 
the right side were also shown.  

The examiner's impression was left knee with degenerative 
joint disease and moderate functional loss.  With respect to 
the right knee, an impression of subjective pain with mild 
functional loss was made.  The severity of the left knee 
disability was greater than that of the right knee.  With 
respect to both knees, the examiner observed that the joint 
function could be compromised if it was used repeatedly over 
a period of time, and that this could affect the veteran's 
employability.  

Relevant Law and Regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. 38 C.F.R. § 3.321(a) and Part 
4.  Separate diagnostic codes identify the various 
disabilities.  The veteran's service-connect left and right 
knees are both rated under Diagnostic Codes 5257 [knee, other 
impairment of] and 5010 [arthritis due to trauma].

Under 38 C.F.R. § 4,71a, Diagnostic Code 5257, knee 
impairment is evaluated in terms of the degree of recurrent 
subluxation or lateral instability.  A 10 percent rating 
contemplates that the severity of the disability of each knee 
is characterized as slight.  A 20 percent evaluation is 
warranted for a showing of moderate disability and a 30 
percent evaluation is assigned for severe disability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight," "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (1999).  It should also be noted that use of terminology 
such as "mild" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999) applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999). Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved. In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  A 10 percent evaluation 
is warranted for flexion limited to 45 degrees.  A 30 percent 
evaluation may be assigned where flexion is limited to 15 
degrees.  Pursuant to Diagnostic Code 5261, a zero percent 
evaluation is warranted where extension of the leg is limited 
to five degrees.  A 10 percent evaluation may be assigned 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where 
extension is limited to 20 degrees.  Where extension is 
limited to 30 degrees, a 40 percent evaluation may be 
assigned.  Finally, a 50 percent evaluation is warranted 
where extension is limited to 45 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261 (1999). Diagnostic Code 
5261 (1999).  See also 38 C.F.R. § 4.70, Plate II (1999), 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1999).  VAOGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).

Analysis

Service connection is currently in effect for disabilities 
characterized as recurrent dislocation by history with 
chondromalacia and degenerative changes of the right and left 
knee, for which separate 20 percent evaluations are assigned 
under Diagnostic Codes 5257-5010.  The veteran is seeking 
higher disability ratings.

Initial considerations - well groundedness of the claim/ duty 
to assist/ standard of proof

Initially, the Board concludes that the veteran's claims of 
entitlement to an increased evaluation for his right and left 
knee disabilities are well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
veteran has stated that the symptoms of his service-connected 
knee disabilities have increased.  The Board finds that the 
veteran's claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim. 38 U.S.C.A. § 5107.  The 
Board finds that the statutory duty of VA to assist the 
veteran in the development of his claim has been fulfilled.  
In particular, this case has been remanded on two prior 
occasions; the report of a December 1998 VA examination has 
been associated with the veteran's claims folder; and the 
veteran has been accorded the opportunity to present his own 
testimony at a personal hearing.  The Board is aware of no 
additional evidence which is relevant to these claims which 
have not been obtained.  Accordingly, the Board will proceed 
to adjudicate the two issues on appeal.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

i.  Rating under Diagnostic Code 5257

As noted above, the RO has rated the veteran's service-
connected right and left knee disabilities as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
order to warrant a 30 percent evaluation, knee impairment 
demonstrated by severe recurrent subluxation or lateral 
instability must be shown.  

In this case, the most recent medical evidence, the 1998 VA 
examination report, documented the veteran's complaints of 
instability and subluxation.  However, physical examination 
showed that cruciate and collateral ligaments were stable, 
McMurray's testing was negative and there was no effusion 
bilaterally.  Muscle strength testing was normal in both 
lower extremities and there was no evidence of patellar 
instability noted on active testing.  This evidence is 
consistent with previous medical evidence of record, which 
document complaints such as swelling and pain but not 
instability of the knees.  Overall, severe impairment of the 
knee specifically demonstrated by subluxation or instability 
is not shown. 

The Board recognizes that the current findings pertaining to 
the veteran's knee disabilities may not fit strictly into the 
schedular criteria (subluxation or instability), as provided 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.21 (1999) [it 
is not expected that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.]  The Board has 
therefore looked to other indications of knee pathology.

Findings made during the 1998 VA examination which included 
slight limp on the left side and moderate limp on the right 
side, as well as the examiner's opinion that the veteran had 
moderate functional loss of the left knee and mild functional 
loss of the right knee.  The Bord has taken these findings 
into consideration.  The Board finds it noteworthy that the 
examiner did not indicate that the impairment identified was 
"severe" as to either knee.  This conclusion is consistent 
with previous evidence of record, which similarly does not 
demonstrate severe knee pathology.  In the absence of medical 
findings of symptoms demonstrative of severe impairment of 
the knees, a 30 percent evaluation is not warranted for 
either knee disability under Diagnostic Code 5257.  See 38 
C.F.R. §§ 4.3, 4.7, 4.21; 4.71, 4.71a (1999).

The Board also points out that since the veteran's knee 
disabilities are rated under Diagnostic Code 5257, a code 
which is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, pertaining to functional impairment and 
factors to be considered upon evaluation of the joints, 
respectively, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

ii.  Separate rating for arthritis

As the most recent X-ray films revealed evidence of marked 
narrowing of the femoropatellar compartments bilaterally and 
spurring, indicative of degenerative joint disease, and given 
that degenerative joint disease of both knees has been 
diagnosed prior to 1998, the Board will consider whether a 
separate evaluation is warranted for arthritis under 38 
C.F.R. §§ 5003 and 5010.

In conjunction with the veteran's claims, the Board 
references VAOPGCPREC 23-97 (O.C.G. Prec. 23-97).  In that 
opinion, VA General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257, and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261 pertaining to limitation of motion, separate evaluations 
may be assigned for arthritis with limitation of motion and 
for instability.  Normal flexion and extension of a knee is 
from 0 to 140 degrees.  See  38 C.F.R. § 4.70, Plate II 
(1999).  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
flexion limited to 60 degrees is rated as zero percent 
disabling and limitation of flexion above 60 degrees is not 
compensable.  Similarly, pursuant to 38 C.F.R. 4.71a, 
Diagnostic Code 5261, extension limited to 5 percent is rated 
as zero percent disabling and limitation of flexion less than 
5 degrees is not ratable.

The most recent clinical evidence includes the VA examination 
conducted in December 1998, which showed that the veteran's 
range of motion was 0 to 115 degrees of the right knee and 0 
to 130-135 degrees in the left knee.  Range of motion testing 
shown upon VA examination conducted in May 1993 was 0 to 130 
degrees, bilaterally.  VA outpatient records showed that in 
August 1993, range of motion of the knees was 0 to 130 
degrees bilaterally and that in November 1993, following left 
knee surgery, range of motion of 0 to 110 degrees was shown 
for the left knee.  It is clear that the medical evidence of 
record consistently shows that the veteran's limitation of 
flexion is does not approach 60 degrees, and that there is no 
limitation of extension.  Thus, the Board thus concludes that 
although the veteran is experiencing some limitation of 
motion bilaterally, pursuant to objective medical evidence of 
record, such limitation does not meet the objective criteria 
for a noncompensable evaluation under Diagnostic Codes 5260 
and 5261.  Accordingly, the Board concludes that an 
additional disability rating for arthritis is not warranted 
for limitation of motion due to arthritis of either knee.   
See VAOPGCPREC 23-97.

The Board has also considered whether additional disability 
as contemplated under VAOGCPREC 9-98 and 38 C.F.R. § 4.59 has 
been demonstrated.  See also 38 C.F.R. §§ 4.40, 4.45, and 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Following an 
examination conducted in December 1998, the examiner's 
impression was left knee with degenerative joint disease and 
moderate functional loss.  With respect to the right knee, an 
impression of subjective pain with mild functional loss was 
made.  It was commented that the severity of the left knee 
disability was greater than that of the right knee.  With 
respect to both knees, the examiner observed that the joint 
function could be compromised if it was used repeatedly over 
a period of time, and that this could affect the veteran's 
employability.  The Board believes that the findings 
identified in 1998 are indicative of additional disability of 
both knees, characterized as functional loss due to pain, as 
contemplated under VAOGCPREC 9-98 and 38 C.F.R. § 4.59.  
Accordingly, the assignment of a separate 10 percent 
evaluations for degenerative joint disease of the right and 
left knees under Diagnostic Code 5003 is granted. 

iii.  Rating under other Diagnostic Codes

The Board has also given consideration to evaluating the 
veteran's service-connected knee disabilities under a 
different Diagnostic Code.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that 38 C.F.R. 4.71a, Diagnostic Code 5256 is 
inapplicable because the veteran does not experience 
ankylosis, immobility and/or consolidation of the joints of 
either knee.  Similarly, 38 C.F.R. 4.71a, Diagnostic Codes 
5258, 5259 (1999), which pertain to the dislocation and 
removal of cartilage, are inapplicable to this case.  As 
mentioned previously, the range of motion of the knees 
currently shown would not warrant the assignment of a 
noncompensable evaluation under either Diagnostic codes 5260 
or 5261.  The Board therefore concludes that the veteran's 
knee disabilities are most appropriately rated under 
Diagnostic Code 5257. See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

iv.  Extraschedular evaluation

The Court has held that the question of an extra-schedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extra-schedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extra-schedular ratings, provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  

Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extra-schedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321.  The Board notes that the RO 
concluded in a November 1993 rating decision that an extra-
schedular evaluation was not warranted for the veteran's 
service connected bilateral knee disabilities.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the Schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual.  The 
evidence of record does not show that the veteran's service-
connected right or left knee disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an extra-
schedular rating under 38 C.F.R. 3.321(b)(1).  See also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected right or left knee disability 
markedly interfere with employment.  The veteran has 
repeatedly stated that he cannot work due to his knees.  
During a May 1991 VA examination the veteran stated that he 
had not worked in over 10 years and could not get a job due 
to his knee condition.  The veteran further stated, however, 
that he worked at odd jobs.  The examiner stated "I agree 
that he would not do well with prolonged standing type of 
employment but other kinds of work may be appropriate for 
him."

Moreover, during an August 1992 VA examination, the veteran 
described pain in his low back and bilateral hips which had 
begun approximately ten years earlier.  The veteran stated 
that "he has not worked in 3 years because of this 
combination of symptoms."  The knee disabilities were not 
mentioned in the context of employability.

The most recent VA examination report reflected that the 
veteran had not worked for ten years prior to 1998.  The 
examiner opined that with respect to both knees, joint 
function could be compromised if it was used repeatedly over 
a period of time, and that this could affect the veteran's 
employability.  

The medical evidence discussed above in general indicates 
that the veteran's knee disabilities may interfere with 
employment in that the veteran may have difficulty doing jobs 
which call for extensive standing and/or repeated use of the 
knees.  This evidence does not, however, indicate that the 
veteran's knee disabilities are currently productive of 
marked interference with employment in general. Indeed, the 
May 1991 VA examiner specifically stated that other kinds of 
employment were appropriate, evidently without any kind of 
limitation.

The record also does not demonstrate that the veteran has 
required frequent periods of hospitalization for this 
disorder.  The Board acknowledges that the evidence shows 
that the veteran underwent left knee surgery in 1993.  
However, the record does not reflect that the veteran was 
hospitalized thereafter for treatment of knee problems.

In short, the evidence of record does not reflect any factor 
which presents an exceptional or unusual disability picture.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that the assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases discussed above, the 
Board concludes that an evaluation in excess of 20 percent is 
not warranted for either knee disability under the rating 
criteria provided under Diagnostic Code 5257.  However, the 
Board has also concluded that separate 10 percent evaluations 
are warranted for degenerative joint disease of the right and 
left knees and that the appeal is granted to this extent.  



ORDER

A rating in excess of 20 percent for the veteran's right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is 
denied.

A separate 10 percent evaluation for degenerative joint 
disease of the right knee is granted, subject to regulations 
governing the payment of monetary awards.

A rating in excess of 20 percent for the veteran's left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is 
denied.

A separate 10 percent evaluation for degenerative joint 
disease of the left knee is granted, subject to regulations 
governing the payment of monetary awards.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

